Filed 6/10/21 P. v. Peterson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Amador)
                                                            ----




    THE PEOPLE,                                                                                C091911

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. 19CR29095,
                                                                                         19CR28493)
           v.

    LLOYD PALMER PETERSON, JR.,

                    Defendant and Appellant.



         Defendant Lloyd Palmer Peterson, Jr., was found with metal knuckles. The trial
court held a hearing on defendant’s Marsden1 motion for new counsel and denied the
motion. On March 19, 2020, defendant pled no contest to possession of metal knuckles.
Pursuant to the negotiated plea, the trial court sentenced defendant to the low term of 16
months, doubled for a prior strike conviction. The remaining counts and allegations were
dismissed.



1        People v. Marsden (1970) 2 Cal.3d 118.

                                                             1
       Defendant timely appealed and obtained a certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.
                                       DISPOSITION
       The judgment is affirmed.



                                                   /s/
                                                   Robie, J.



We concur:



/s/
Raye, P. J.



/s/
Duarte, J.




                                              2